DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 5/31/22, with respect to the rejection(s) of claim(s) 1-15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, coupled with amendments, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claims 1, 11 and 15, the amendment is unclear. For example, “wherein each of the plurality of threshold ranges corresponds to a refill amount of print material included in a replenishment device.” What is meant by print material included in a replenishment device?  Is the refill amount a specific amount or generally the amount of print material in the replenishment device?  Also, how do the threshold ranges correspond to a refill amount?  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2017/0157943 to Koganehira et al. “Koganehira ‘943.”
With regard to Claim 1, as best understood, Koganehira ‘943 teaches a non-transitory machine readable medium storing instructions executable by a processor (210) to [0054 and 0065]:
identify an amount of remaining supply of a print material [0113];
select one of a plurality of threshold ranges associated with the amount of
remaining print supply [0102; and
display, according to the selected one of the plurality of threshold ranges, a visual indicator comprising an icon associated with the print material indicative of the selected one of the plurality of threshold ranges [0116-0119],
wherein each of the plurality of threshold ranges corresponds to a refill amount of print material included in a replenishment device (310) [0103].
With regard to Claim 2, Koganehira ‘943 teaches (fig. 5) wherein the icon comprises a representation of a print material container for the print material.
With regard to Claim 3, Koganehira ‘943 teaches (fig. 5) wherein the visual indicator comprises a plurality of the icon associated with the print material.
	With regard to Claim 4, Koganehira ‘943 teaches (fig. 5) wherein the visual indicator comprises a color for each of the plurality of the icon associated with the print material.
With regard to Claim 5, Koganehira ‘943 teaches (fig. 5) wherein the visual indicator varies the color for each of the plurality of the icon associated with the print material.
With regard to Claim 6, Koganehira ‘943 teaches (fig. 5) wherein the visual indicator varies the number of the plurality of the icon associated with the print material.
With regard to Claim 16, Koganehira ‘943 teaches (fig. 5) further comprising instructions executable by a processor to display a status icon.
	With regard to Claim 17, Koganehira ‘943 teaches (fig. 5) wherein the status icon is indicative of a status of the print material.
	With regard to Claim 18, Koganehira ‘943 teaches (fig. 5) wherein the status icon is displayed having a color corresponding to the status of the print material [0118].

Claim 11 rejected under 35 U.S.C. 102(a)(1) as being anticipated by  US Pub. 2018/0370241 to Koganehira.
With regard to Claim 11, as best understood, Koganehira teaches a method comprising:
identifying an amount of remaining supply of a print material [0010-0011, 0042];
selecting one of a plurality of threshold ranges associated with the amount of remaining print material ([0006, 0010-0012, 0111-0116] and claim 6); and
updating a visual indicator indicative of the selected one of the plurality of threshold ranges, wherein the visual indicator is configured to illuminate, in one of a
plurality of colors, an icon associated with the print material [0011, 0094 and 0102, 0109 and 0120], 
wherein each of the plurality of threshold ranges corresponds to a refill amount of print material included in a replenishment device ([0006, 0029] and claim 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Koganehira ‘943.
With regard to Claim 7, Koganehira ‘943 does not expressly teach wherein a first threshold range of the plurality of threshold ranges comprises a maximum level of the amount of the remaining supply of the print material at which a refill of the print material may be performed.
However, Koganehira ‘943 teaches three thresholds (WD, WTH and WTH’). Based upon the determined threshold, a course of action is determined [0100 and 0102 and 0114-0116].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to utilize threshold ranges as taught by Koganehira to make it possible even for a printing apparatus having the worst ink consumption efficiency to print up to 100%, and a process for displaying a message prompting the user to refill the ink can be carried out upon 100% being reached [0071].
With regard to Claim 8, Koganehira ‘943 does not expressly teach wherein a second threshold range of the plurality of threshold ranges comprises a range of the amounts of the remaining supply of the print material at which a refill of the print material should be performed [0105-0106].
However, Koganehira ‘943 teaches three thresholds (WD, WTH and WTH’). Based upon the determined threshold, a course of action is determined [0100 and 0102 and 0114-0116].  The same motivation applies.
With regard to Claim 9, Koganehira ‘943 does not expressly teach wherein a third threshold range of the plurality of threshold ranges comprises a minimum level of the amount of the remaining supply of the print material at which a refill of the print material must be performed [0122].
However, Koganehira ‘943 teaches three thresholds (WD, WTH and WTH’). Based upon the determined threshold, a course of action is determined [0100 and 0102 and 0114-0116].   The same motivation applies.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Koganehira ‘943 and US Pub. 2011/0057971 to Yokoyama et al. “Yakoyama.”
With regard to Claim 10, Koganehira ‘943 teaches the claimed invention except for wherein the second threshold range of the plurality of threshold ranges is associated with the visual indicator being displayed in a yellow color and the third threshold range of the plurality of threshold ranges is associated with the visual indicator being displayed in a red color.
However, Yakoyama teaches (fig. 13A) wherein the second threshold range of
the plurality of threshold ranges is associated with the visual indicator being displayed in
a yellow color and the third threshold range of the plurality of threshold ranges is
associated with the visual indicator being displayed in a red color [0111]. It would have
been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Koganehira ‘943 with the teachings of Yakoyama to prevent an erroneous or deteriorated recording even when a remaining amount of ink in the image forming apparatus becomes small and approaches a certain amount [0012].
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Koganehira and US Pub. 2011/0057971 to Yokoyama et al. “Yakoyama.”
With regard to Claim 12, Koganehira teaches the claimed invention except for wherein updating the visual indicator comprises turning off the illumination of the visual indicator for a first threshold range of the plurality of threshold ranges.
	However, Yakoyama teaches (fig. 13A) wherein updating the visual indicator comprises turning off the illumination of the visual indicator for a first threshold range of the plurality of threshold ranges [0111]. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Koganehira with the teachings of Yakoyama to prevent an erroneous or deteriorated recording even when a remaining amount of ink in the image forming apparatus becomes small and approaches a certain amount [0012].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Koganehira as modified by US Pub. 2017/0157943 to Koganehira et al. “Koganehira ‘943.”
With regard to Claim 13, Koganehira teaches the claimed invention except for wherein updating the visual indicator comprises illuminating at least one of a plurality of the icon associated with the print material.
However, Koganehira ‘943 teaches wherein updating the visual indicator comprises illuminating at least one of a plurality of the icon associated with the print material (fig. 5).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Koganehira with the teachings of Koganehira ‘943 to properly manage ink even during breakdowns while making it possible to print continuously with little burden on a user [0009].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Koganehira as modified by US 2009/0185814 to Willis.
	With regard to Claim 14, Koganehira teaches the claimed invention except for wherein the amount of remaining supply comprises a number of printable pages.
	However, Willis teaches (fig. 6) wherein the amount of remaining supply comprises a number of printable pages [0004]. It would have been obvious to one of
ordinary skill in the art before the filing date of the claimed invention to modify Koganehira with the teachings of Willis to allow a user to easily view a graphical indication of the current status of consumable supplies at any time [0002].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2017/0157943 to Koganehira et al. “Koganehira ‘943” as modified by JP 4051894B2.
With regard to Claim 15, as best understood, Koganehira ‘943 teaches a system (fig.1), comprising:
a display engine (260) to:
select one of a plurality of threshold ranges associated with the amount of remaining print supply (fig. 5), and
update a visual indicator (263) indicative of the selected one of the plurality of threshold ranges, wherein the visual indicator is configured to illuminate, in one of a plurality of colors, a plurality of icons associated with the print material [0118-0119],
wherein each of the plurality of threshold ranges corresponds to a refill amount of print material included in a replenishment device [0116].
Koganehira ‘943 teaches the claimed invention, except for a supply engine to: identify an amount of remaining supply of a print printing material according to a number of remaining printable pages.
	However, JP4051894 B2 teaches a supply engine (13) to: identify an amount of remaining supply of a print printing material according to a number of remaining printable pages [0056 and 0075-0079]. It would have been obvious to one of
ordinary skill in the art before the filing date of the claimed invention to modify Koganehira ‘943 with the teachings of JP4051894 B2 to substantially reduce the time for which the apparatus is stopped for the empty detection, and it is possible to immediately detect when the remaining amount of ink in the ink tank reaches the lower limit value [0016].

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 4051894B2 discloses since the ink remaining amount sensor 40 is mounted above the bottom surface of the sub ink tank 26, as shown in FIG. This is referred to as the number of printable sheets.) D2 printing is possible [0120].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/           Primary Examiner, Art Unit 2853